Case 2:17-bk-18581-BR        Doc 51 Filed 02/11/19 Entered 02/11/19 15:36:43                Desc
                              Main Document     Page 1 of 1

  1   John J. Menchaca, Trustee
      835 Wilshire Blvd.,Suite 300
  2   Los Angeles, CA 90017
      Telephone: (213) 683-0349
  3   Facsimile: (213) 261-4425
      Email: igaeta@menchacacpa.com
  4

  5   Chapter 7 Trustee
  6

  7

  8                             UNITED STATES BANKRUPTCY COURT
  9               CENTRAL DISTRICT OF CALIFORNIA , LOS ANGELES DIVISION

 10

 11   In re:                                           )       Case No. 2:17-bk-18581-BR
                                                       )
 12   MCCLURE CONVALESCENT                             )       Chapter 7
      HOSPITAL AND R
 13                                                    )
                                                       )       NOTICE OF CONTINUED MEETING OF
 14                          Debtor(s).                )       CREDITORS AND APPEARANCE OF
                                                       )       DEBTOR(S) 11 U.S.C. §341(a)
 15                                                    )

 16   TO THE ABOVE NAMED DEBTOR(S) AND THE ATTORNEY ON RECORD, IF ANY:
              You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section
 17   341(a) in the above entitled matter was continued to March 19, 2019 at 01:30 PM, located at:
      Office of the United States Trustee, 915 Wilshire Blvd., 10th Floor, Los Angeles, CA 90017 for
 18   the reason set forth below:

 19            1. Case administration.
 20
      Please inquire by email at igaeta@menchacacpa.com if appearance is necessary.
 21
      DATED: February 11, 2019                         /s/ John J. Menchaca
 22                                                    John J. Menchaca, Chapter 7 Trustee

 23
      I certify that I served the within Notice on the above debtor(s), the attorney of record (if any), and
 24   interested parties on February 11, 2019.

 25                                                    /s/ Imelda Gaeta
                                                       Imelda Gaeta
 26

 27

 28
                                                           1
